Title: To Thomas Jefferson from Tobias Lear, 3 March 1792
From: Lear, Tobias
To: Jefferson, Thomas


United States, 3 Mch. 1792. By the President’s command he transmits the “return of the enumeration of the Inhabitants of South Carolina” received from the marshal there, a letter from Governor Pinckney which, if necessary, the President wishes TJ either to answer or to report to him about, and two pardons signed by the President to which the seal must be affixed. The President wishes to have a copy of the “aggregate of each description of persons” in the South Carolina return laid before the House of Representatives that meets today.
